Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 06/22/2022.
Claims 13-29 have been allowed.
Claims 13-19, 23 and 24 have been amended.
Claims 1-12 have been cancelled.
Claims 25-29 have been added.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102 and 103:
Applicant’s arguments, see pages 9-15, filed 06/22/2022, with respect to the rejection(s) of claims 13-18 and 20-24 being rejected under 35 U.S.C. 102 as being anticipated by Miyata (US 6,259,249); as well as the rejection(s) of claim 19 being rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Yumanaka (US 2003/0136604); have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 13,
“…a plurality of elongated conductive loop structures for allowing eddy currents to flow therein, each of the plurality of elongated conductive loop structures being elongated in an elongation direction and configured to affect a magnetic field received from the position sensor in a preferred direction along the plurality of elongated conductive loop structures, wherein each of the plurality of elongated conductive loop structures are spatially separated by a respective separation, wherein the separation between adjacent ones of the plurality of elongated conductive loop structures gradually increases or decreases in size in a direction transverse to the elongation direction of the plurality of elongated conductive loop structures.”

Claims 14-16, 18-28 are also allowed as they further limit allowed claim 13.
Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 17,
“…a plurality of elongated conductive loop structures for allowing eddy currents to flow therein, each of the plurality of elongated conductive loop structures being elongated in an elongation direction and configured to affect a magnetic field received from the position sensor in a preferred direction along the plurality of elongated conductive loop structures, wherein each of the plurality of elongated conductive loop structures respectively has a loop width in a direction transverse to the elongation direction, and wherein the loop widths of the plurality of elongated conductive loop structures gradually increase or decrease in size in the direction transverse to the elongation direction of the  plurality of elongated conductive loop structures.”
Claim 29 is also allowed as they further limit allowed claim 17.
The closest prior art references that were found based on an updated search.
Brune et al. US 2003/0090424 - An elongated planar loop antenna of a transmitter (20), is positioned along the path.
Brune et al. US 2005/0247484 - A location determining system comprises a transmitter including an elongated planar loop antenna for generating a monotone single phase magnetic field from the antenna.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 13 and 17; therefore claims 13-29 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867